Citation Nr: 0004158	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-44 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  





ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had periods of active service from April 1948 to 
December 1949 and from October 1953 to March 1954.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in 
May 1994 which concluded that the appellant had not presented 
new and material evidence to reopen her claim for service 
connection for the cause of the veteran's death.  

In July 1996, the Board issued a decision in this case which 
found that the RO's 1992 denial of the appellant's claim was 
not final; the July 1996 decision denied the claim for 
service connection for the cause of the veteran's death on 
the merits of the claim, considering all the evidence of 
record.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to an unopposed motion by the Secretary of the 
Department of Veterans Affairs, the Court vacated the Board's 
July 1996 decision and remanded the case to the Board for 
further action.  It was noted that, on Remand, the Board 
should 1) address the appellant's claim for VA death pension 
benefits, pursuant to 38 U.S.C.A. § 5101(b); 38 C.F.R. 
§ 3.152(b)(1); Isenhart v. Derwinski, 3 Vet. App. 177 (1992); 
2) provide reasons and bases as to whether the appellant's 
claim is well grounded; and 3) provide reasons and bases for 
adjudicating the appeal as an application to reopen her 
claim, as the RO did, or on the "merits," based on all the 
evidence of record.  

The Board issued a decision in July 1998 that addressed the 
matters set forth in the Secretary's motion for remand:  1) 
the Board's decision Remanded the appellant's claim for VA 
death pension benefits for initial consideration by the RO, 
2) the decision explained why the 1992 rating decision was 
not final and why adjudication of the appellant's claim on 
the merits was appropriate, and 3) the decision found the 
claim to be not well grounded.  The appellant appealed that 
decision to the Court.  Pursuant to a March 1999 motion by 
the Secretary, the Court again remanded the case to the Board 
for further action in April 1999.  The Secretary's motion 
indicated that the Board's July 1998 decision had noted that 
the veteran was treated at a private emergency room in May 
1992 after he was discovered unconscious; the decision stated 
that he had diabetes and was undergoing renal dialysis.  He 
was placed on intravenous glucose and transferred to a VA 
hospital; the diagnoses on transfer were hypoglycemia and 
renal failure.  No records of the VA hospitalization were of 
record.  

The Secretary's March 1999 motion asserted that a further 
remand was necessary because the record appeared to be 
incomplete.  The motion noted that the Board's decision 
indicated that records of the May 1992 VA hospitalization 
were not of record.  The motion stated, however, that those 
records could possibly make the appellant's claim well 
grounded, especially in light of the fact that the veteran 
died shortly thereafter.  The motion also noted that VA 
clearly had notice of the records, citing Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Pursuant to the motion, the 
Court vacated the Board's July 1998 decision and remanded the 
case to obtain the records of that VA hospitalization.  

The Board notes that the Board's July 1998 decision Remanded 
the case for the RO to consider the appellant's claim for VA 
death pension benefits.  It does not appear from the record 
that the RO has taken any action on the Board's Remand.  The 
April 1999 remand by the Court noted that that issue was not 
the subject of a final Board decision and so was not ripe for 
judicial review.  The RO's attention is drawn to this matter.  


REMAND

Pursuant to the April 1999 Order of the Court, Remand of this 
case is again required to enable the RO to obtain and 
consider the records of a VA hospitalization in May 1992.  

The Board also would point out to the RO that, in April 1999, 
the appellant submitted additional evidence in conjunction 
with her claim.  That evidence has not yet been considered by 
VA.  On Remand, the RO will have an opportunity to do so.  

Therefore, this case is Remanded to the RO for the following 
additional actions:

1.  The RO should request copies of the records of 
a VA hospitalization at the Mountain Home VA 
Medical Center beginning on approximately May 2, 
1992.  All records received should be associated 
with the claims file.  

2.  The RO should then again review the appellant's 
claim, considering all of the evidence of record, 
including that received from the appellant in April 
1999, and specifically making an initial 
determination as to whether or not the claim is 
well grounded.  If action taken remains adverse to 
the appellant, she and her attorney should be 
furnished with a supplemental statement of the case 
that discusses the law and all the evidence of 
record and they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


